           Case 4:15-cr-00180-SWW Document 172 Filed 03/16/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                               4:15-CR-00180-SWW

TONY DANIELS

                                       ORDER

          For the reasons set out below, Defendant’s Motion for Compassionate

Release (Doc. No. 171) is DENIED.

I.        BACKGROUND

          On September 7, 2016, Defendant pled guilty to one count of knowingly

and intentionally possessing with intent to distribute and to distributing more than

50 grams of actual methamphetamine.1 On December 21, 2016, he was sentenced

to 262 months in prison.2

II.       DISCUSSION

          Although the First Step Act made the procedural hurdles for compassionate

release a bit less strenuous, a defendant still must establish “extraordinary and




1
    Doc. Nos. 26, 27.
2
    Doc. Nos. 33, 34.

                                           1
        Case 4:15-cr-00180-SWW Document 172 Filed 03/16/21 Page 2 of 4




compelling reasons” and that release would not be contrary to the 18 U.S.C. §

3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step

Act, he must first make the request with the Bureau of Prisons and exhaust his

administrative remedies there.4 Defendant does not allege, nor does he provide

documentation, that he exhausted his administrative remedies at the Bureau of

Prisons. Accordingly, Defendant’s motion is premature and this Court lacks

jurisdiction.

       Even if the Court had jurisdiction, the request would be denied. Defendant

seeks compassionate release based on his asthma, compromised immune system,

African-American race, obesity, and an undiagnosed condition that causes him to

cough up blood. First, these health conditions are not “extraordinary and

compelling” reasons warranting release. Although the First Step Act does not

define this phrase, it defers to the United States Sentencing Guidelines, which does

set out examples.5 Defendant’s health conditions are not listed. Furthermore,


3
 18 U.S.C. § 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
4
 See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark. May 14,
2020) (no jurisdiction when defendant fails to exhaust administrative remedies).
5
 Of course, this list predates the COVID-19 outbreak. U.S.S.G § 1B1.13 cmt. n. 1. The
examples are: (1) the defendant’s medical condition is such that he suffers from a “terminal
illness” or the condition “substantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
                                                 2
        Case 4:15-cr-00180-SWW Document 172 Filed 03/16/21 Page 3 of 4




Defendant has provided no argument or evidence that his health conditions cannot

be controlled with medication or that they prevent him from independently

functioning within the prison. Second, “fear of contracting COVID-19 or of

experiencing more intense symptoms than the average person are not extraordinary

or compelling enough reasons for release.”6 Third, Defendant is 44 years old and

has served less than 25% of his sentence, which means he does not meet the age

and minimum served-time requirement under the Guidelines.

       Even if Defendant could establish extraordinary and compelling reasons, his

request for relief must be denied because of the § 3553(a) factors – specifically,

protecting the public from additional crimes by Defendant and reflecting the

severity of the offense.

       Defendant has over ten prior convictions. They include false imprisonment,

escape, theft of services, aggravated assault, fraudulent use of a credit card, and

stealing a car. He also has convictions for distribution of methamphetamine and

delivery of methamphetamine, which are the same behavior as the instant offence.


recover”; (2) “[t]he defendant (I) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant’s family circumstances include either “(I) The death or incapacitation of the caregiver
of the defendant's minor child or minor children” or “(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.”
6
 United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D. Ark.
June 16, 2020).

                                                3
       Case 4:15-cr-00180-SWW Document 172 Filed 03/16/21 Page 4 of 4




In fact, he committed the instant offense while on probation for an earlier

conviction.

      The severity of the instant offense must also be considered. Defendant’s

arrest resulted from multiple controlled buys of methamphetamine by a drug task

force over several months in 2014. Ultimately, he was held responsible for

delivering 86.63 grams of methamphetamine actual.

                                  CONCLUSION

      For the reasons stated, Defendant’s Motion for Compassionate Release

(Doc. No. 171) is DENIED.

      IT IS SO ORDERED, this 16th day of March, 2021.

                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE




                                          4
